Citation Nr: 1816882	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-25 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1990.  He also served with the National Guard from July 1991 to June 2010, during which time he had a period of active duty service from November 1998 to March 1999 and several periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction is now with the VA RO in Los Angeles, California.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims he injured his right knee while he was serving with the National Guard during a period of training sometime around March 2008.  He stated he did not seek medical attention at that time and was told by superiors in his unit to seek medical attention with his private doctor.

Since the Veteran's claim was last adjudicated, additional pertinent evidence has been associated with the record.  Accordingly, his claim must be remanded for the AOJ to review this evidence in the first instance.  See 38 C.F.R. § 19.31(b) (2017). 

The record contains an October 2011 VA examination and opinion regarding the etiology of the Veteran's right knee disability.  This opinion fails to consider whether the Veteran's right knee disability was incurred or aggravated in the line of duty during one of his periods of ACDUTRA or INACDUTRA service.  Accordingly, a new opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board notes that a list of the Veteran's periods of ACDUTRA and INACDUTRA service is located in VBMS with a receipt date of August 16, 2017, and labeled "DFAS Payment Worksheet."  

Additionally, the record contains a May 2015 VA treatment record which reflects that the Veteran's right knee pain was aggravated by his altered gait in trying to avoid left foot push off.  Significantly, the Veteran has several service-connected foot disabilities, including bilateral plantar fasciitis, bilateral pes planus, bilateral Morton's neuroma, right foot Morton's metatarsalgia.  Based on the foregoing evidence that the Veteran's current right knee disability may be due to his service-connected foot disabilities, the Board finds a remand is also required to obtain medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the appropriate VA examination to determine the etiology of his right knee disability.  A complete copy of the claims file must be made available to and reviewed by the examiner.  The examiner must elicit from the Veteran and record in the examination report a full history of the onset and continuity of right knee symptoms.

Following a thorough review of the record, and with consideration of the Veteran's statements, the examiner should determine the following:  

(a)  Whether it is at least as likely as not (50 percent or better probability) that the Veteran's right knee disability was incurred in the line of duty during any period of ACDUTRA/INACDUTRA service;

(b)  Whether it is at least as likely as not (50 percent or better probability) that the Veteran's right knee disability was aggravated in the line of duty during any period of ACDUTRA/INACDUTRA service;

(c)  Whether it is at least as likely as not (50 percent or better probability) that the Veteran's right knee disability was caused by any of his service-connected foot disabilities (bilateral plantar fasciitis, bilateral pes planus, bilateral Morton's neuroma, right foot Morton's metatarsalgia); and

(d)  Whether it is at least as likely as not (50 percent or better probability) that the Veteran's right knee disability was aggravated by any of his service-connected foot disabilities (bilateral plantar fasciitis, bilateral pes planus, bilateral Morton's neuroma, right foot Morton's metatarsalgia).  

A list of the Veteran's periods of ACDUTRA and INACDUTRA service is located in VBMS with a receipt date of August 16, 2017, and labeled "DFAS Payment Worksheet."

The examiner must provide a rationale for all opinions rendered.  If the examiner is unable to provide any opinion without resorting to speculation, he or she must state so and must indicate what additional evidence, if any, would be necessary to formulate a non-speculative opinion.

2.  The Veteran is informed that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim and that the consequences for failure to report for any VA examination without good cause may include denial of a claim.  See 38 C.F.R. §§ 3.158, 3.655 (2017).  

In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

3.  The AOJ must review the examination report for accuracy and completeness.  If any deficiencies are found, corrective action (to include, but not limited to, clarification of any opinion or obtaining new/addendum opinions) must be taken at once.

4.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

